Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim(s) 1-2, 6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Walls et al (US 20030158886 ) in view of Drake et al US 20150254045.


Regarding claim 1, Walls et al (US 20030158886 ) teach an image output device for (36) use in an image display system including a plurality of image output devices (36, 37, 38, 39) and a plurality of image display devices (31, 32, 33, 34), the plurality of image output devices (36, 37, 38, 39) and the plurality of image display devices (31, 32, 33, 34), being connected to each other via a network (LAN), the image output device (36) being one of the plurality of image output devices (36, 37, 38, 39)  and comprising (Fig. 1, [0008], each graphics pipeline 36-39 discards the graphical data defining the portions of the object displayed by the display devices 31-34 that are not coupled to the pipeline 36-39 through one of the frame buffers 46-49, [0010], the individual graphics pipelines 36-39 may each be implemented via a single computer system interconnected with the other computer systems within the system 41 via a computer network, such a local area network (LAN)): 

Wall et al do not specifically teach a controller configured to, when the image output device and a predetermined image display device that is one of the plurality of image display devices are connected,

Walls et al teach a controller (42) configured to, when the image output device(36)  and a predetermined image display device that is one of the plurality of image display devices (31, 32, 33, 34),  are connected, ([0006], a client computer 42 stores the application 17 that defines, in data, an image to be displayed. Each of the display devices 31-34 may be used to display a portion of an object such that the display devices 31-34, as a group, [0007], each of the pipelines 36-39 performs a clipping process before transmitting the data to frame buffers 46-49 see fig. 1).

It would have been obvious to one of ordinary skill in the art to utilize Walls’ computer 42 as configured with display devices (31, 32, 33, 34) in a desired manner, because the computer 42 through the application 17 controls the overall interconnection as illustrated in Fig. 1.

Wall et al do not specifically teach a controller configured to, when the image output device and a predetermined image display device that is one of the plurality of image display devices are connected, transmit a pairing start image signal to the predetermined image display device.

Drake et al US 20150254045 teach the following:

FIG. 12 illustrates a multi-device display pairing configuration 1200. The multi-device display pairing configuration 1200 has a master device with which the different display devices are paired to share information [0066],

It would have been obvious to one of ordinary skill in the art to utilize Walls’ computer 42 as configured with display devices (31, 32, 33, 34) with Drake’s pairing configuration, the use of which helps share information more efficiently as taught by Drake et al.

Regarding claims 6 and 9, Walls et al (US 20030158886 ) teach  an image display device for use in an image display system including a plurality of image output devices (36, 37, 38, 39)  and a plurality of image display devices (31, 32, 33, 34),, the plurality of image output devices (36, 37, 38, 39) and the plurality of image display devices (31, 32, 33, 34),  being connected to each other via a network (LAN),, the image display device being one of the plurality of image display devices and comprising: (31, 32, 33, 34), (Fig. 1, [0008], each graphics pipeline 36-39 discards the graphical data defining the portions of the object displayed by the display devices 31-34 that are not coupled to the pipeline 36-39 through one of the frame buffers 46-49, [0010], the individual graphics pipelines 36-39 may each be implemented via a single computer system interconnected with the other computer systems within the system 41 via a computer network, such a local area network (LAN),)  
Wall et al do not specifically teach a controller configured to, when a predetermined image output device that is one of the plurality of image output devices and the image display device are connected, 

Walls et al teach a controller (42)  configured to, when a predetermined image output device that is one of the plurality of image output devices (36, 37, 38, 39)  and the image display device (31, 32, 33, 34), are connected, ([0006], a client computer 42 stores the application 17 that defines, in data, an image to be displayed. Each of the display devices 31-34 may be used to display a portion of an object such that the display devices 31-34, as a group, [0007], each of the pipelines 36-39 performs a clipping process before transmitting the data to frame buffers 46-49 see fig. 1).

It would have been obvious to one of ordinary skill in the art to utilize Walls’ computer 42 as configured with display devices (31, 32, 33, 34) in a desired manner, because the computer 42 through the application 17 controls the overall interconnection as illustrated in Fig. 1.

Wall et al do not teach a controller configured to, when a predetermined image output device that is one of the plurality of image output devices and the image display device are connected, receive a pairing start image signal transmitted from the predetermined image output device.

Drake et al US 20150254045 teach the following:”

FIG. 12 illustrates a multi-device display pairing configuration 1200. The multi-device display pairing configuration 1200 has a master device with which the different display devices are paired to share information [0066],

It would have been obvious to one of ordinary skill in the art to utilize Walls’ computer 42 as configured with display devices (31, 32, 33, 34) with Drake’s pairing configuration, the use of which helps share information more efficiently as taught by Drake et al.

Regarding claim 10, Walls et al teach a pairing method for use in an image display system including a plurality of image output devices (36, 37, 38, 39)  and a plurality of image display devices (31, 32, 33, 34), the plurality of image output devices (36, 37, 38, 39)   and the plurality of image display devices (31, 32, 33, 34),, being connected to each other via a network (LAN),,, the pairing method comprising (Fig. 1, [0008], each graphics pipeline 36-39 discards the graphical data defining the portions of the object displayed by the display devices 31-34 that are not coupled to the pipeline 36-39 through one of the frame buffers 46-49, [0010], the individual graphics pipelines 36-39 may each be implemented via a single computer system interconnected with the other computer systems within the system 41 via a computer network, such a local area network (LAN))  when the predetermined image output device and the predetermined image display device are connected, the predetermined image output device being one of the plurality of image output devices (36, 37, 38, 39)   , the predetermined image display device being one of the plurality of image display devices (31, 32, 33, 34),, Fig. 1, [0008], each graphics pipeline 36-39 discards the graphical data defining the portions of the object displayed by the display devices 31-34 that are not coupled to the pipeline 36-39 through one of the frame buffers 46-49, [0010], the individual graphics pipelines 36-39 may each be implemented via a single computer system interconnected with the other computer systems within the system 41 via a computer network, such a local area network (LAN))  


Walls et al do not teach : transmitting a pairing start image signal from a predetermined image output device to a predetermined image display device when the predetermined image output device and the predetermined image display device are connected, and receiving, by the predetermined image display device, the pairing start image signal transmitted from the predetermined image output device.

Drake et al  teach: 
FIG. 12 illustrates a multi-device display pairing configuration 1200. The multi-device display pairing configuration 1200 has a master device with which the different display devices are paired to share information and the master display device 102 establishes a pairing mode with each of the display devices 104, 702, and 704. Pairing mode can be established automatically or manually by a user, e.g., through an operating system setting, an application [0066],

It would have been obvious to one of ordinary skill in the art to utilize Walls’ computer 42 as configured with display devices (31, 32, 33, 34) with Drake’s pairing configuration and mode, the use of which helps share information more efficiently as taught by Drake et al.

Regarding claims 2 and 11, Walls et al do not teach the pairing start image signal is a predetermined pattern image signal or an image signal including, at a specific position in the image signal, a signal indicating a start of pairing.

Darke et al teach that the master display device 102 establishes a pairing mode with each of the display devices 104, 702, and 704. Pairing mode can be established automatically or manually by a user, e.g., through an operating system setting, an application, ets [0066].

It would have been obvious to one of ordinary skill in the art to utilize Walls’ computer 42 as configured with display devices (31, 32, 33, 34) with Drake’s pairing mode, the use of which helps share information more efficiently as taught by Drake et al.
4.	Claim(s) 3, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Walls et al (US 20030158886 ) in view of Drake et al US 20150254045  further in view of Jaynes et al (US 20150326915 ).

Regarding claim 3, Walls et al teach when the image output device and the predetermined image display device are connected (Fig. 1, [0008], each graphics pipeline 36-39 discards the graphical data defining the portions of the object displayed by the display devices 31-34 that are not coupled to the pipeline 36-39 through one of the frame buffers 46-49).

Walls et al do not teach the controller a pairing start message to the network and disables the predetermined image display device to pair with a different image output device other than the image output device.

Drake et al  teach: 
FIG. 12 illustrates a multi-device display pairing configuration 1200. The multi-device display pairing configuration 1200 has a master device with which the different display devices are paired to share information and the master display device 102 establishes a pairing mode with each of the display devices 104, 702, and 704. Pairing mode can be established automatically or manually by a user, e.g., through an operating system setting, an application [0066],

It would have been obvious to one of ordinary skill in the art to utilize Walls’ computer 42 as configured with display devices (31, 32, 33, 34) with Drake’s pairing configuration and mode, the use of which helps share information more efficiently as taught by Drake et al.

Walls (as modified by Drake et al) do not teach the controller broadcasts a pairing start message to the network and disables the predetermined image display device to pair with a different image output device other than the image output device.

Jaynes et al (US 20150326915 ) teach these systems rely on each display broadcasting their connection information over a network so that image generators can discover and connect when appropriate [0004].

It would have been obvious to one of ordinary skill in the art to combine Walls’ computer 42 ( as modified by Drake et al) with Janes broadcasting , the use of which  provides an efficient mechanism for image generators to discover, connect to, and display data on displays without the need to connect the two together a priori as taught by Jaynes et al.
Regarding claim 7, wall et al do not teach after the controller receives the pairing start image signal transmitted from the predetermined image output device, 

Drake et al  teach: 
FIG. 12 illustrates a multi-device display pairing configuration 1200. The multi-device display pairing configuration 1200 has a master device with which the different display devices are paired to share information and the master display device 102 establishes a pairing mode with each of the display devices 104, 702, and 704. Pairing mode can be established automatically or manually by a user, e.g., through an operating system setting, an application [0066],

It would have been obvious to one of ordinary skill in the art to utilize Walls’ computer 42 as configured with display devices (31, 32, 33, 34) with Drake’s pairing configuration and mode, the use of which helps share information more efficiently as taught by Drake et al.

Walls (as modified by Drake et al) do not teach the controller broadcasts a pairing message including a network address of the image display device to the network.

Jaynes et al (US 20150326915 ) teach these systems rely on each display broadcasting their connection information over a network so that image generators can discover and connect when appropriate [0004].

It would have been obvious to one of ordinary skill in the art to combine Walls’ computer 42 ( as modified by Drake et al) with Janes broadcasting , the use of which  provides an efficient mechanism for image generators to discover, connect to, and display data on displays without the need to connect the two together a priori as taught by Jaynes et al.


Regarding claim 12, Walls et al teach the predetermined image output device among the plurality of image output devices when the predetermined image output device and the predetermined image display device are connected (Fig. 1, [0008], each graphics pipeline 36-39 discards the graphical data defining the portions of the object displayed by the display devices 31-34 that are not coupled to the pipeline 36-39 through one of the frame buffers 46-49, [0010], the individual graphics pipelines 36-39 may each be implemented via a single computer system interconnected with the other computer systems within the system 41 via a computer network, such a local area network (LAN)): 

Walls et al do not teach a pairing start message from the predetermined image output device to the network and disabling, by the predetermined image output device, the predetermined video display device to pair with a different image output device other than the predetermined image output device 

Drake et al  teach: 
FIG. 12 illustrates a multi-device display pairing configuration 1200. The multi-device display pairing configuration 1200 has a master device with which the different display devices are paired to share information and the master display device 102 establishes a pairing mode with each of the display devices 104, 702, and 704. Pairing mode can be established automatically or manually by a user, e.g., through an operating system setting, an application [0066],

It would have been obvious to one of ordinary skill in the art to utilize Walls’ computer 42 as configured with display devices (31, 32, 33, 34) with Drake’s pairing configuration and mode, the use of which helps share information more efficiently as taught by Drake et al.

Walls et al (as modified by Drake et al ) do no teach broadcasting a pairing start message from the predetermined image output device to the network and disabling, by the predetermined image output device, the predetermined video display device to pair with a different image output device other than the predetermined image output device among the plurality of image output devices when the predetermined image output device and the predetermined image display device are connected.

Jaynes et al (US 20150326915 ) teach these systems rely on each display broadcasting their connection information over a network so that image generators can discover and connect when appropriate [0004].

It would have been obvious to one of ordinary skill in the art to combine Walls’ computer 42 ( as modified by Drake et al) with Janes broadcasting , the use of which  provides an efficient mechanism for image generators to discover, connect to, and display data on displays without the need to connect the two together a priori as taught by Jaynes et al.
Allowable Subject Matter
5.	Claims 4-5, 8 and 13-14 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.	The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 4, the prior art does not teach the controller broadcasts the pairing start message to the network, the controller receives a pairing message including a network address of the predetermined image display device from the predetermined image display device, and the controller obtains and registers the network address of the predetermined image display device and transmits a first acknowledgement message including a network address of the image output device to the predetermined image display device.

Regarding claim 8, the prior art does no teach wherein after the controller broadcasts the pairing message, the controller receives a first acknowledgement message including a network address of the predetermined image output device from the predetermined image output device, and the controller obtains and registers the network address of the predetermined image output device and transmits a second acknowledgement message to the predetermined image output device .

Regarding claim 13, the prior art does not teach broadcasting a pairing message including a network address of the predetermined image display device from the predetermined image display device to the network after the predetermined image display device receives the pairing start image signal transmitted from the predetermined image output device; receiving the pairing message including the network address of the predetermined image display device by the predetermined image output device from the predetermined image display device; and obtaining and registering the network address of the predetermined image display device by the predetermined image output device, and transmitting a first acknowledgement message including a network address of the predetermined image output device from the predetermined image output device to the predetermined image display device.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following arts are cited for further references.
                                      US 20190058913  to Park et al
                                       US 9948972  to Moon

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7274. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ABBAS I ABDULSELAM/               Primary Examiner, Art Unit 2623                                                                                                                                                                                         	August 25, 2022